Exhibit 10(vii)(7)

 

SEVENTH AMENDMENT

OF THE

NORTHERN TRUST CORPORATION

SUPPLEMENTAL THRIFT-INCENTIVE PLAN

 

WHEREAS, the Northern Trust Corporation (the “Corporation”) sponsors the
Northern Trust Corporation Supplemental Thrift-Incentive Plan, as amended and
restated effective as of July 20, 1999, (the “Plan”); and

 

WHEREAS, pursuant to Section 7.1 of the Plan, the Corporation has the right to
amend the Plan when the Corporation deems such amendment to be advisable; and

 

WHEREAS, the Corporation deems it advisable to amend the Plan;

 

NOW, THEREFORE, the Plan is hereby amended to add the attached as Supplement #2
to the Plan.

 

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 13th of December, 2005 effective as of January 1, 2005.

 

NORTHERN TRUST CORPORATION

By:  

/s/ Timothy P. Moen

--------------------------------------------------------------------------------

Name:   Timothy P. Moen Title:   Executive Vice President and     Human
Resources Department Head



--------------------------------------------------------------------------------

SUPPLEMENT #2

 

Special 2005 Termination of Participation for Specified Employees

 

This Supplement #2 to the Northern Trust Corporation Supplemental
Thrift-Incentive Plan, as amended and restated effective as of July 20, 1999
(the “Plan”), is made a part of the Plan and supersedes any provisions thereof
to the extent that they are not consistent with this Supplement. Unless the
context clearly implies or indicates to the contrary, a word, term or phrase
used or defined in the Plan is similarly used or defined for purposes of this
Supplement #2.

 

1. Effective Date. January 1, 2005.

 

2. Application. This Supplement #2 shall apply to any Participant who would be
considered a “specified employee” as defined in proposed regulation section
1.409A-1(i) issued by the U.S. Treasury Department and the Internal Revenue
Service; who terminates employment for any reason on or after the Effective Date
of this Supplement #2 and on or before October 31, 2005 (individually, a “2005
Specified Employee Participant” and, collectively, the “2005 Specified Employee
Participants”).

 

3. Special Provision. The following special provision shall apply to the 2005
Specified Employee Participants:

 

Special 2005 Termination of Participation: Pursuant to and in accordance with
Notice 2005-1 and proposed regulations under Code section 409A issued by the
U.S. Treasury Department and the Internal Revenue Service, each 2005 Specified
Employee Participant shall be considered to have terminated participation in the
Plan with respect to any amounts that would otherwise be subject to Code
section 409A, effective as of the date such 2005 Specified Employee Participant
terminated employment with the Company. Anything in the Plan to the contrary
notwithstanding, such amounts shall be distributed in a lump sum distribution to
such 2005 Specified Employee Participant no later than December 31, 2005, or the
date such amounts become vested, if later.

 

6. Limitations on Supplement. Nothing in this Supplement #2 shall be construed
to provide any 2005 Specified Employee Participant with any rights or benefits
under the Plan other than those described in Paragraph 3 above.